Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 1 of 27

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
CRIMINAL NO. 21-cr-

 

v.
MICHAEL A. SUSSMANN, ¢ VIOLATIONS:
: 18 U.S.C. § 1001(a)(2)
Defendant. : (Making a False Statement)
INDICTMENT
The Grand Jury charges that:
A. Introduction and Overview
l. In or about late October 2016 — approximately one week before the 2016 U.S.

Presidential election — multiple media outlets reported that U.S. government authorities had
received and were investigating allegations concerning a purported secret channel of
communications between the Trump Organization, owned by Donald J. Trump, and a particular
Russian bank (“Russian Bank-1”).

a According to one of these articles published by a major U.S. newspaper
(“Newspaper-1”), intelligence officials possessed information concerning “what cyber experts said
appeared to be a mysterious computer back channel between the Trump Organization and [Russian
Bank-1].” The article further reported that the Federal Bureau of Investigation (“FBI”) had “spent
weeks examining computer data showing an odd stream of activity to a Trump Organization
server,” and that “[c]omputer logs obtained by [Newspaper-1]” showed “that two servers at
[Russian Bank-1] sent more than 2,700 ‘look up’ messages... to a Trump-connected server

beginning in the spring.” According to other articles, this information had been assembled by an
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 2 of 27

anonymous computer researcher who used the moniker ‘“Tea Leaves.”

3. The FBI had, in fact, initiated an investigation of these allegations in response to a
meeting that MICHAEL A. SUSSMANN, the defendant herein — a lawyer at a major international
law firm (“Law Firm-1”) — requested and held with the FBI General Counsel on or about
September 19, 2016 at FBI Headquarters in the District of Columbia. SUSSMANN provided to
the FBI General Counsel three “white papers” along with data files allegedly containing evidence
supporting the existence of this purported secret communications channel.

4. During the meeting, SUSSMANN lied about the capacity in which he was
providing the allegations to the FBI. Specifically, SUSSMANN stated falsely that he was not
doing his work on the aforementioned allegations “for any client,” which led the FBI General
Counsel to understand that SUSSMANN was acting as a good citizen merely passing along
information, not as a paid advocate or political operative. In fact, and as alleged in further detail
below, this statement was intentionally false and misleading because, in assembling and conveying
these allegations, SUSSMANN acted on behalf of specific clients, namely, (i) a U.S. technology
industry executive (“Tech Executive-1”) at a U.S. Internet company (“Internet Company-1”), and
(ii) the Hillary Clinton Presidential Campaign (the “Clinton Campaign’).

5. SUSSMANN’s lie was material because, among other reasons, SUSSMANN’s
false statement misled the FBI General Counsel and other FBI personnel concerning the political
nature of his work and deprived the FBI of information that might have permitted it more fully to
assess and uncover the origins of the relevant data and technical analysis, including the identities
and motivations of SUSSMANN’s clients.

6. Had the FBI uncovered the origins of the relevant data and analysis, and as alleged

i)
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 3 of 27

below, it might have learned, among other things, that (i) in compiling and analyzing the Russian
Bank-1 allegations, Tech Executive-1 had exploited his access to non-public data at multiple
Internet companies to conduct opposition research concerning Trump; (ii) in furtherance of these
efforts, Tech Executive-1 had enlisted, and was continuing to enlist, the assistance of researchers
at a U.S.-based university who were receiving and analyzing Internet data in connection with a
pending federal government cybersecurity research contract; and (iii) SUSSMANN, Tech
Executive-1, and Law Firm-1 had coordinated, and were continuing to coordinate, with
representatives and agents of the Clinton Campaign with regard to the data and written materials
that SUSSMANN gave to the FBI and the media.

7. The FBI’s investigation of these allegations nevertheless concluded that there was
insufficient evidence to support the allegations of a secret communications channel with Russian
Bank-1. In particular, and among other things, the FBI’s investigation revealed that the email
server at issue was not owned or operated by the Trump Organization but, rather, had been
administered by a mass marketing email company that sent advertisements for Trump hotels and
hundreds of other clients.

B. The Defendant

8, At all times relevant to this Indictment, SUSSMANN was employed at Law Firm-
1. Previously, SUSSMANN was employed by the U.S. Department of Justice (‘DOJ’) in various
capacities. In his work at the DOJ, SUSSMANN became familiar with U.S. criminal laws,
including Title 18, United States Code, Section 1001, which criminalizes the making of materially
false statements to U.S. officials.

9. In his work at Law Firm-1, SUSSMANN represented numerous clients in
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 4 of 27

cybersecurity, privacy, and national security-related matters. In or about April 2016, the
Democratic National Committee (“DNC”) retained SUSSMANN to represent it in connection with
the hacking of its email servers by the Russian government. In connection with his representation
of the DNC as the victim of a hack, the defendant met and communicated regularly with the FBI,
the DOJ, and other U.S. government agencies. In or around the same time period, SUSSMANN
was also advising the Clinton Campaign in connection with cybersecurity issues.

C. Law Firm-1 and Its Role in the 2016 Presidential Election Campaign

 

10. Law Firm-1 was at all times relevant to this Indictment an international law firm
based in the United States. In or about April 2015, the Clinton Campaign retained Law Firm-1 as
its counsel for the 2016 U.S. Presidential election. A law partner at Law Firm-1 (“Campaign
Lawyer-1!") acted as the Clinton Campaign’s General Counsel.

11. As part of its efforts to assist the Clinton Campaign and the DNC, Law Firm-1
retained a particular investigative Firm (the “U.S. Investigative Firm”) to gather information
regarding Trump’s purported ties to Russia. Throughout the Presidential campaign, the U.S.
Investigative Firm worked with Law Firm-1, members of the media, and others to gather and
disseminate purported evidence of Trump’s ties to Russia.

D. Tech Executive-]

12, Tech Executive-1 was at all times relevant to this Indictment an executive of a

particular Internet company (‘Internet Company-1”), which offers various Internet-related

services and products, including Domain Name System (“DNS”) resolution services, to its
customers. (DNS is a naming system for devices connected to the Internet that translates

recognizable domain names, e.g., http://www.google.com, to numerical IP addresses, e.g.,
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 5 of 27

123.456.7.89. A DNS “lookup” refers to an electronic request by a particular computer or device
to query information from another device or server.)

13.‘ By virtue of his position at Internet Company-1 and other companies, Tech
Executive-1 maintained direct or indirect access to, and the ability to provide others access to,
large amounts of internet and cybersecurity data, including DNS data.

14. In or about February 2015, Tech Executive-1 retained SUSSMANN as his lawyer
in connection with a matter involving an agency of the U.S. government. SUSSMANN also
frequently served as outside counsel to Internet Company-1, which was a significant source of
revenue for Law Firm-1 and SUSSMANN. At all times relevant to this Indictment, Tech
Executive-1 served as SUSSMANN’s primary point of contact at Internet Company-1.

15. In or about November 2016, Tech Executive-1 claimed to have been previously
offered a position in the government in the event Hillary Clinton won the Presidency, stating in an
email days after the U.S. Presidential election: “I was tentatively offered the top [cybersecurity]
job by the Democrats when it looked like they’d win. 1 definitely would not take the job under
Trump.”

E. The Russian Bank Allegations

 

16. By in or around late July 2016, the aforementioned computer researcher who used
the moniker “Tea Leaves” (““Originator-1’) had assembled purported DNS data reflecting apparent
DNS lookups between Russian Bank-1 and an email domain, “maill.trump-email.com” (the
‘Russian Bank Data”). The purported data spanned the time period from on or about May 4, 2016
through on or about July 29, 2016.

17. At all times relevant to this Indictment, Originator-1 was a business associate of
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 6 of 27

Tech Executive-1. By in or about July 2016, Tech Executive-] and others were in possession of
the Russian Bank Data.

18. Also, in or about July 2016, Tech Executive-1 alerted SUSSMANN to the Russian
Bank Data.

19. Over the ensuing weeks, and as part of their lawyer-client relationship,
SUSSMANN and Tech Executive-1 engaged in efforts with Campaign Lawyer-1 and individuals
acting on behalf of the Clinton Campaign to share information about the Russian Bank Data with
the media and others, claiming that it demonstrated the existence of a secret communications
channel between the Trump Organization and Russian Bank-1.

SUSSMANN Bills the Clinton Campaign for His Communications with Tech Executive-1 and
Campaign Lawyer-1

20. From in or about late July through in or about mid-August 2016, SUSSMANN,
Tech Executive-1, and Campaign Lawyer-1 coordinated and communicated about the Russian
Bank-1 allegations during telephone calls and meetings, which SUSSMANN billed to the Clinton
Campaign (denoted in Law Firm-1’s billing records by its official corporate name, “HFACC,
Inc.”).

a. For example, on or about July 29, 2016, SUSSMANN and Campaign Lawyer-1
met with personnel from the U.S. Investigative Firm in Campaign Lawyer-1l’s office.
SUSSMANN billed his time in this meeting to the Clinton Campaign under the category “General
Political Advice” with the billing description “meeting with [Campaign Lawyer-1], others
regarding [] confidential project.” (For all of SUSSMANN’s other billing entries cited herein that
he billed to the Clinton Campaign, he similarly billed his time to the campaign under the category

“General Political Advice’’).
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 7 of 27

b. On or about July 31, 2016, SUSSMANN billed the Clinton Campaign for twenty-
four minutes with the billing description, “communications with [Campaign Lawyer-1] regarding
server issue.”

c. On or about August 12, 2016, SUSSMANN, Campaign Lawyer-1, and Tech
Executive-1 met in Campaign Lawyer-1’s office. In connection with this meeting, SUSSMANN
billed his time to the Clinton Campaign with the billing description “confidential meetings with
[Campaign Lawyer-1], others.”

d. In or around the same time period, SUSSMANN, Campaign Lawyer-1, and
personnel from the U.S. Investigative Firm began exchanging emails with the subject line,
“Connecting you all by email.”

e. On or about August 17, 2016, SUSSMANN, Campaign Lawyer-1, and Tech
Executive-1 conducted an additional conference call. SUSSMANN billed this time to the Clinton
Campaign with the billing descriptions “telephone conference with [Tech Executive-1],
{Campaign Lawyer-1].”

f. Onor about August 19,2016, SUSSMANN and Campaign Lawyer-1 conducted an
additional in-person meeting that appeared in SUSSMANN’s calendar as “Meeting with [Tech
Executive-1’s first name].””> SUSSMANN billed this time to the Clinton Campaign within the
billing description stating, in part, “confidential meeting with [Campaign Lawyer-1], others[.]”

g. Later in or about August 2016, Tech Executive-1 exchanged emails with personnel

from the U.S. Investigative Firm.

Tech Executive-1 Uses His Access at Multiple Internet Companies to Conduct Opposition
Research and Create a “Narrative” Regarding Trump

21. As alleged in further detail below, in or around the same time period — and in

7
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 8 of 27

furtherance of his efforts with SUSSMANN and Campaign Lawyer-1 to disseminate allegations
regarding Trump — Tech Executive-1 used his access at multiple organizations to gather and mine
public and non-public Internet data regarding Trump and his associates, with the goal of creating
a “narrative” regarding the candidate’s ties to Russia.

22, Tech Executive-1 later shared certain results of these data searches and analysis
with SUSSMANN so that SUSSMANN, in turn, could provide them to the media and the FBI.

Tech Executive-l Obtains Internet Data Relating to Trump from Internet Company-2

 

a. For example, in or about early August 2016 — the same time period of his
aforementioned communications with SUSSMANN and Campaign Lawyer-1 — Tech Executive-
1 directed and caused employees of two companies in which he had an ownership interest
(“Internet Company-2” and “Internet Company-3”) to search and analyze their holdings of public
and non-public internet data for derogatory information on Trump.

b. At all times relevant to this Indictment, Internet Company-2 was a company that,
among other things, collected DNS data from various points on the Internet.

c. Atall times relevant to this Indictment, Internet Company-3 was owned by the same
company as Internet Company-2. As part of its business, Internet Company-3 received data that
had been collected by Internet Company-2 or its parent company, and then used and analyzed that
data in order to advise its private sector customers on cybersecurity and business risks.

d. In or about early August 2016, Tech Executive-1 called an individual at Internet
Company-3. During the call, Tech Executive-1 instructed the individual to task Internet
Company-3 employees to search for any Internet data reflecting potential connections or

communications between Trump or his associates and Russia.
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 9 of 27

e. In connection with this tasking, Tech Executive-1 Jater stated that he was working
with someone who had close ties to the Democratic Party and to Hillary Clinton.

f. The aforementioned individual and other personnel at Internet Company-3 were
uncomfortable regarding this tasking from Tech Executive-1 because they believed that using the
companies’ data in this manner was inappropriate. They complied with the tasking, however,
because Tech Executive-1 was a powerful figure at both companies.

g. In connection with this tasking, Tech Executive-1 emailed to Internet Company-3
personnel a five-page document (the “Trump Associates List”) listing six associates of Trump and
a purported U.S.-based lobbyist for Russian Bank-1 who was also discussed in written materials
prepared by the U.S. Investigative Firm that SUSSMANN would later provide to the FBI General
Counsel. The Trump Associates List contained detailed personal information for these
individuals, including, for example, their names, home addresses, personal email addresses,
business names, business websites and email domains, suspected IP addresses for those domains,
and information pertaining to the spouse of one of these associates. Tech Executive-1 directed
that these individuals should be a focus of Internet Company-3’s data queries and analysis.

h. On or about August 15, 2016, employees of Internet Company-2, acting at the
request of Internet Company-3, queried their holdings of non-public Internet data against a lengthy
list of more than 9,000 IP addresses, 3,000 internet domains, and 60 email addresses and domains
that related or referred to Trump, the Trump Organization, the aforementioned Trump associates,
and/or Russian Bank-1 (i.e., the bank that was the subject of the allegations that SUSSMANN later
conveyed to the FBI General Counsel).

i. During the same time period, employees of Internet Company-3 also drafted and
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 10 of 27

provided to Tech Executive-1 a written paper reflecting, in substance, some of the same technical
observations contained in the Russian Bank-1 allegations that SUSSMANN later conveyed to the
FBI.

Tech Executive-1 Tasks Originator-1 and University Researchers to Search for Internet Data
Regarding Trump

 

23. Also in or around the same time period, and in connection with Tech Executive-1’s
joint efforts with SUSSMANN, Tech Executive-1 similarly tasked Originator-1 and two computer
researchers (‘“Researcher-1” and ‘“Researcher-2”) who worked at a U.S.-based university
(“University-1”) to search broadly through Internet data for any information about Trump’s
potential ties to Russia. In connection with this tasking, and as alleged in further detail below,
Tech Executive-1’s goal was to support an “inference” and “narrative” regarding Trump that
would please certain “VIPs.” Moreover, and as alleged below, Tech Executive-1 provided
information that he gathered through these interactions to his lawyer, SUSSMANN, so that
SUSSMANN could assist in drafting and disseminating materials to the media and the FBI.

Background on the Agency-I Contract

a. At the time of these exchanges in or about August 2016, a federal government
agency (“Agency-1”) was in the process of finalizing, but had not yet signed, a cybersecurity
research contract with University-1 (the “Agency-1 Contract”). The primary purpose of the
Agency-1 Contract was for University-1 researchers to receive and analyze large quantities of
public and non-public data (including DNS data) from various Internet companies in order to
identify the perpetrators of malicious cyber-attacks and protect U.S. national security.

b. Originator-1 was not a participant in the contract but was the founder of a company

that University-1 researchers were considering as a potential data provider under the contract.

10
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 11 of 27

c. Tech Executive-1 and his employer, Internet Company-1, would ultimately sell
large amounts of historical and ongoing DNS data to University-1 for use and analysis under the
Agency-1 Contract.

d. Although the Agency-1 Contract was not signed until in or around November
2016, Internet Company-1 — through Tech Executive-1 — provided University-1 with early access
to its Internet data in order to establish a “proof of concept” for work under the contract. Among
the data that University-1 accessed through Internet Company-1 was the DNS data of an Executive
Branch office of the U.S. government (“Office-1”), which Internet Company-1 had come to
possess as a sub-contractor in a sensitive relationship between the U.S. government and another
company.

e. The purpose of providing Internet Company-1’s data to University-1 during this
time period was to enable researchers who worked fades the Agency-1 Contract to protect U.S.
networks from cyberattacks. From in or about July 2016 through at least in or about February
2017, however, Originator-1, Researcher-1, and Researcher-2 also exploited Internet Company-
1’s data and other data to assist Tech Executive-1 in his efforts to conduct research concerning
Trump’s potential ties to Russia, including the Russian Bank-1 allegations that SUSSMANN
would later convey to the FBI.

Research Concerning Trump
f. For example, on or about July 29, 2016, Researcher-2 emailed to Researcher-1 the
Russian Bank Data compiled by Originator-1.
g. On or about August 19, 2016, Researcher-1 queried internet data maintained by

Internet Company-1 for the aforementioned mail1.trump-email.com domain that was the subject

11
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 12 of 27

of the allegations SUSSMANN would later convey to the FBI. Researcher-1 then emailed Tech
Executive-1 and others a list of domains that had communicated with it — none of which appeared
to have links to Russia. Researcher-1 noted that the list “does not make much sense with the
storyline you have,” referring to the storyline connecting Trump to Russia.

h. On or about August 20, 2016, Originator-1 emailed Tech Executive-1, Researcher-
1, and Researcher-2, stating, among other things, that “even if we found what [Tech Executive-1]
asks us to find in DNS, we don’t see the money flow, and we don’t see the content of some message
saying ‘send the money here’.” Originator-1 then explained that it would be possible to “fill out
a sales form on two websites, faking the other company’s email address in each form,” and thereby
cause them “to appear to communicate with each other in DNS.” Originator-1 then concluded:
“I[f] [Tech Executive-1] can take the *inference* we gain through this team exercise . . . then work
to develop even an inference may be worthwhile. . . .It’s just not the case that you can rest assured
that Hillary’s opposition research and whatever professional gov[ernments] and investigative
journalists are also digging [will] come up with the same things[.]” (asterisks in original).

i. On or about the same date, Tech Executive-1 clarified in an email to Originator-1,
Researcher-1, and Researcher-2 that the “task” he had given them was “indeed broad” and further
stated, in part:

Being able to provide evidence of *anything* that shows an attempt

to behave badly in relation to this, the VIPs would be happy. They’ re

looking for a true story that could be used as the basis for closer

examination.

(emphasis added; asterisks in original). Regarding the Russian Bank-1 allegations that he had

provided to SUSSMANN, Tech Executive-1’s email stated: “[T]he prior hypothesis was all that

they needed: [a] mailserver dedicated or related to [T]rump . . . and with traffic almost exclusively

12
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 13 of 27

with [Russian Bank-1] was sufficient to do the job.” Tech Executive-! continued, “Trump has
claimed he and his companfies] have had NO dealings with .ru other than the failed Casino, and
the Miss universe pageant. He claims absolutely NO interaction with any financial institutions.
So any potential like that would be jackpot.”

j. Onor about August 21, 2016, Tech Executive-1 emailed the recipients, urging them
to push forward with additional research concerning Trump, which he stated would “give the base

>

of a very useful narrative.” Later in the same email, Tech Executive-1 expressed his own belief

that the “trump-email.com” domain (referring to the subject of the allegations that SUSSMANN
conveyed to the FBI) was not a secret communications channel with Russian Bank-1, but “a red
herring,” noting that the host for that domain “is a legitimate valid [customer relationship
management] company.” Tech Executive-1 therefore concluded that “we can ignore it, together
with others that seem to be part of the marketing world.”

k. On or about August 22, 2016, Researcher-1 emailed the aforementioned recipients,
expressing continued doubt regarding the Russian Bank-1 allegations that SUSSMANN would
later convey to the FBI, and raising concerns about the researchers’ bias against Trump:

Let|’]s for a moment think of the best case scenario, where we are able

to show (somehow) that DNS [] communication exists between Trump

and R[ussia]. How do we plan to defend against the criticism that

this is not spoofed [| traffic we are observing? There is no answer to

that. Let’s assume again that they are not smart enough to refute our

“best case” scenario. [Tech Executive-1], you do realize that we will

have to expose every trick we have in our bag to even make a very

weak association? Let[‘]s all reflect upon that for a moment. Sorry

folks, but unless we get combine netflow and DNS traffic collected at

critical points between suspect organizations, we cannot technically
make any claims that would fly public scrutiny.

[.-.]

13
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 14 of 27

The only thing that drive|s] us at this point is that we just do not
like [Trump]. This will not fly in eyes of public scrutiny. Folks, I
am afraid we have tunnel vision. Time to regroup?

(emphasis added).

SUSSMANN and His Client Prepare a White Paper Summarizing the Russian Bank-1
Allegations

 

24, Despite the aforementioned views that the Russian Bank Data and allegations were
a “red herring” that should be “ignored,” SUSSMANN, Tech Executive-1, Originator-1, and the
University-1 researchers began to draft, review, and revise a “white paper” summarizing the
Russian Bank-! allegations that SUSSMANN would later provide to the FBI. SUSSMANN
continued to bill time on these matters to the Clinton Campaign.

a. For example, on or about September 5, 2016, SUSSMANN began billing work for
the drafting of the aforementioned white paper. SUSSMANN billed this work to the Clinton
Campaign with a billing description that read, in part, “work on white paper; follow-up telephone
conferences and email.” (emphasis added).

b. On or about September 6, 2016, SUSSMANN continued to work on the white
paper. On or about the same date, SUSSMANN also met with representatives of the U.S.
Investigative Firm and communicated with the media. SUSSMANN billed this work to the
Clinton Campaign with the billing description, “Meeting with consultant [and Campaign Lawyer-
1]; revisions to white paper; meeting with expert; meeting with expert and reporter; follow-
up meeting with reporter; conversations with [Campaign Lawyer-1].” (emphasis added),

c. Onor about September 7, 2016, SUSSMANN continued work on the white paper.
SUSSMANN billed his time for that work to the Clinton Campaign with the billing description,

“Meetings and other communications regarding confidential project; work on written materials.”

14
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 15 of 27

(emphasis added).

d. On or about September 14, 2016 — five days before his meeting with the FBI
General Counsel - SUSSMANN continued work on the white paper. SUSSMANN also met with
Tech Executive-1 in SUSSMANN’s office. On or about the same date, SUSSMANN billed time
to the Clinton Campaign with the billing description “Multiple meetings regarding confidential
project, draft white paper [],” and to Internet Company-1 with the billing description,
“communications regarding confidential project.” (emphasis added).

e. On or about the same day — and just five days before SUSSMANN conveyed the
aforementioned allegations to the FBI — Tech Executive-1 sent the white paper that SUSSMANN
had been working on to Originator-1, Researcher-1, and Researcher-2. In an email, Tech
Executive-1 sought their views as to whether the paper’s allegations would be “plausible” to
“security experts,” even if the allegations were not demonstrably true:

Please read as if you had no prior knowledge or involvement, and
you were handed this document as a security expert (NOT a dns
expert) and were asked: ‘Is this plausible as an explanation?’ NOT
to be able to say that this is, without doubt, fact, but to merely

be plausible. Do NOT spend more than a short while on this (If
you spend more than an hour you have failed the assignment).

Hopefully less. :)
(emphasis added).

f. On or about the same date, Researcher-1! replied, stating that the white paper
achieved Tech Executive-1’s objective, but noting that the paper “smartly” avoided discussing
weaknesses or “holes” in the paper’s hypothesis:

A DNS expert would poke several holes to this hypothesis
(primarily around visibility, about which very smartly you do not

talk about). That being said, | do not think even the top security
(non-DNS) researchers can refute your statements. Nice!

15
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 16 of 27

(emphasis added).

g. On or about September 15, 2016, Originator-1 responded to Tech Executive-1,
stating, in part, that the paper’s conclusion was “plausible” in the “narrow scope” defined by Tech
Executive-1.

h. On or about the same date, Reseacher-2 replied, acknowledging that questions
remained, but stating, in substance and in part, that the paper should be shared with government
officials.

i. On or about September 16, 2016, Originator-1 replied to the aforementioned
recipients, discussing an allegation that SUSSMANN would soon convey to the FBI regarding
Russian Bank-1’s alleged use of a purported “TOR exit node” (i.e., a node used for anonymized
internet traffic) at a particular U.S.-based healthcare company (“Healthcare Company-1”) to
communicate with the Trump Organization. Originator-1’s email stated, in part, “{Tech
Executive-1] has carefully crafted a message that could work to accomplish the goals.”

SUSSMANN Shares the Russian Bank-1 Allegations with the Media

 

25. In or around the same time period, SUSSMANN, acting on behalf of Tech
Executive-1 and the Clinton Campaign, disseminated the Russian Bank-1 allegations to the media.
SUSSMANN billed this time to the Clinton Campaign.

a. For example, on about August 30, 2016, Reporter-1 — who would later author the
above-referenced October 31, 2016 article about the Russian Bank-1 allegations — emailed
SUSSMANN: “I’m back in town. I see Russians are hacking away. [A]ny big news?”

b. SUSSMANN replied on the same date: “Mind reader! .. . Can you meet Thurs and
Fri?”

16
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 17 of 27

c. On or about September 1, 2016, SUSSMANN met with Reporter-1. SUSSMANN
billed his time for the meeting to the Clinton Campaign under the broader billing description
“confidential meetings regarding confidential project.”

d. On or about September 12, 2016, SUSSMANN spoke with Campaign Lawyer-1
via phone regarding SUSSMANN’s efforts to communicate with Newspaper-1 regarding the
Russian Bank-1 allegations. SUSSMANN and Campaign Lawyer-| each billed the call to the
Clinton Campaign with Campaign Lawyer-1 using the billing description “teleconference with M.
Sussmann re: [Newspaper-1],” and SUSSMANN using the description “work regarding
confidential project.” .

e. On or about September 15, 2016, Campaign Lawyer-1 exchanged emails with the
Clinton Campaign’s campaign manager, communications director, and foreign policy advisor
concerning the Russian Bank-1 allegations that SUSSMANN had recently shared with Reporter-
1. Campaign Lawyer-1 billed his time for this correspondence to the Clinton Campaign with the
billing entry, “email correspondence with [name of foreign policy advisor], [name of campaign

manager], [name of communications director] re: [Russian Bank-1] Article.” (emphasis added).

SUSSMANN Prepares for His Meeting with the FBI

 

26. From on or about September 17 through on or about September 18, 2016 —i.e., the
weekend before SUSSMANN’s Monday meeting with the FBI General Counsel - SUSSMANN
continued to work on disseminating the Russian Bank-1 allegations on behalf of Tech Executive-
1 and the Clinton Campaign, and continued to bill his work to the campaign.

a. For example, on or about September 17, 2016, SUSSMANN spoke on the phone

with Researcher-2. During the phone call, SUSSMANN, among other things, requested that

17
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 18 of 27

Researcher-2 speak on background with members of the media regarding the Russian Bank-1
allegations, which Researcher-2 did over the course of the following weeks.

b. On or about the same date, SUSSMANN sent to Researcher-2 an electronic file
containing materials he would provide two days later to the FBI General Counsel, including,
among other things, the aforementioned white paper that SUSSMANN had assisted in drafting,
and another white paper drafted by the U.S. Investigative Firm concerning purported ties between
Russian Bank-1’s parent company and the Russian government.

c. SUSSMANN billed all of the aforementioned work on or about September 17, 2016
to the Clinton Campaign with the billing description “Multiple telephone conferences and other
communications with experts, media; communications with [Campaign Lawyer-1].” (emphasis
added).

d. On or about the next day — Sunday, September 18, 2016 - SUSSMANN continued
to work on the Russian Bank-1 allegations, and to prepare for his meeting with the FBI.
SUSSMANN billed this time to the Clinton Campaign with the billing description “Further
communications and work regarding confidential project.”

SUSSMANN’s False Statement to the FBI General Counsel
27. On or about September 19, 2016, SUSSMANN met with the FBI General Counsel
at FBI Headquarters in the District of Columbia to convey the Russian Bank-1 allegations. No
one else attended the meeting. During the meeting, the following, in substance and in part,
occurred:
a. SUSSMANN stated falsely that he was not acting on behalf of any client, which

led the FBI General Counsel to understand that SUSSMANN was conveying the allegations as a

18
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 19 of 27

good citizen and not as an advocate for any client;

b. SUSSMANN stated that he had been approached by multiple cyber experts
concerning the Russian Bank-1 allegations;

c. SUSSMANN provided the names of three cyber experts, but did not name or
mention Tech Executive-1, the Clinton Campaign, or any other person or company referenced
above;

d. SUSSMANN described the allegations of a secret Trump Organization server that
was in communication with Russian Bank-1, including that Russian Bank-1 had used a TOR exit
node located at Healthcare Company-1 to communicate with the Trump Organization;

e. SUSSMANN stated that media outlets were in possession of information about the
Trump Organization’s secret server, and that a story would be published on Friday of that week;

f. SUSSMANN provided to the FBI General Counsel two thumb drives and hard copy
papers, which contained and were comprised of the following:

i. the aforementioned white a that SUSSMANN had assisted in drafting,
entitled White Paper #1 Auditable V3, which contained no date or author’s name;
ii. a white paper drafted by Researcher-2, which was entitled, White Paper
Comments: Time Series Analysis of Recursive Queries, dated September 19, 2016, and contained
no author’s name;
ii. the aforementioned white paper drafted by the U.S. Investigative Firm
regarding Russian Bank-1 and its parent company, which contained no date or author’s name; and
iv. eight files containing the Russian Bank Data and other purported data and

information relating to the mail! .trump-emai!.com domain.

19
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 20 of 27

28. Immediately after the aforementioned September 19, 2016 meeting, the FBI
General Counsel spoke with the Assistant Director of the FBJ’s Counterintelligence Division.
During their conversation, the FBI General Counsel conveyed the substance of his meeting with
SUSSMANN. The Assistant Director took contemporaneous handwritten notes which reflect, in
substance, the above-referenced statements by SUSSMANN and state, in relevant part:

Michael Sussman[n] — Atty: [Law Firm-1] — said not doing this for any client
e Represents DNC, Clinton Foundation, etc.

[]
e Been approached by Prominent Cyber People (Academic or Corp. POCs)

People like: [three names redacted]

(emphasis added)

29. SUSSMANN billed his meeting with the FBI General Counsel to the Clinton
Campaign with the billing description, “work and communications regarding confidential project.”

30. - SUSSMANN’s statement to the FBI General Counsel that he was not acting on
behalf of any client was knowingly and intentionally false. In truth and in fact, and as
SUSSMANN well knew, SUSSMANN acted on behalf of and in coordination with two specific
clients of Law Firm-1, i.e., Tech Executive-1 and the Clinton Campaign, in assembling and
conveying these allegations. In particular, and as also alleged above, Tech Executive-1 consulted
and relied on SUSSMANN as his lawyer to assist in disseminating the Russian Bank-! allegations.
Moreover, all or nearly all of SUSSMANN’s recorded time and work relating to the Russian Bank-
1 allegations prior to the meeting with the FBI (including communications with the media) were
billed to the Clinton Campaign. Indeed, and as SUSSMANN concealed and failed to disclose, (i)
SUSSMANN had spent time drafting one of the white papers he provided to the FBI General

Counsel and billed that time to the Clinton Campaign, and (ii) the U.S. Investigative Firm — which

20
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 21 of 27

at the time was also acting as a paid agent of the Clinton Campaign — had drafted another of those
white papers.

31, In addition, and as alleged in further detail below, SUSSMANN testified under oath
before Congress in 2017 that he, in fact, conveyed the Russian Bank-1 allegations to the FBI
General Counsel “on behalf of my client.” See Paragraph 44, infra.

32. In the days following SUSSMANN’s meeting with the FB] General Counsel, and
as a result of that meeting, the FBI opened an investigation of the Russian Bank-1 allegations.
SUSSMANN’s false statement to the FBI General Counsel was material to that investigation
because, among other reasons, it was relevant to the FBI whether the conveyor of these allegations
(SUSSMANN) was providing them as an ordinary citizen merely passing along information, or
whether he was instead doing so as a paid advocate for clients with a political or business agenda.
Had SUSSMANN truthfully disclosed that he was representing specific clients, it might have
prompted the FBI General Counsel to ask SUSSMANN for the identity of such clients, which, in
turn, might have prompted further questions. In addition, absent SUSSMANN’s false statement,
the FBI might have taken additional or more incremental steps before opening and/or closing an
investigation. The FBI also might have allocated its resources differently, or more efficiently,

and uncovered more complete information about the reliability and provenance of the purported

data at issue.

SUSSMANN Continues to Communicate with the Media on Behalf of His Clients

33, Further demonstrating that SUSSMANN carried out the aforementioned work on
behalf of his clients, SUSSMANN continued in the weeks following this meeting to coordinate

with Tech Executive-1, Campaign Lawyer-1, and the U.S. Investigative Firm to disseminate the

21
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 22 of 27

Russian Bank-1 allegations to the media. SUSSMANN continued to bill his time for such work
to the Clinton Campaign.

34, For example, on or about October 10, 2016, SUSSMANN emailed Reporter-1 a
link to an opinion article which asserted, in substance and in part, that Newpaper-1’s investigative
reporters had not published as many stories regarding Trump as other media outlets. The subject
line of SUSSMANN’s email was “for your editors,” and the body stated, “You should send this
link to them.” At or around that time, and according to public sources, Reporter-1 was working
on an article concerning the Russian Bank-1 allegations, but Reporter-1’s editors at Newspaper-1
had not yet authorized publication of the article.

35. On or about October 30, 2016, an employee of the U.S. Investigative Firm (the
“Investigative Firm Employee”) forwarded another reporter (“Reporter-2”) a tweet, which
indicated that the FBI Director had “explosive information about Trump’s ties to Russia.” The
Investigative Firm Employee’s email stated, “time to hurry,” suggesting that Reporter-2 should
hurry to publish an article regarding the Russian Bank-1 allegations. In response, Reporter-2
emailed to the Investigative Firm Employee a draft article regarding the Russian Bank-1
allegations, along with the cover message: “Here’s the first 2500 words.”

36. On or about the following day, October 31, 2016, both Reporter-1 and Reporter-2
published articles regarding the Russian Bank-1 allegations.

37. On or about the same date, SUSSMANN continued to communicate with several
reporters about the media coverage, billing these communications to the Clinton Campaign with
the billing description, “Communications regarding [Reporter-2’s employer] story, [Newspaper-

1] reporting; communications with [another news outlet].”

22
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 23 of 27

38. Soon after the 2016 U.S. Presidential election, the Clinton Campaign ceased to
exist, and SUSSMANN stopped billing his recorded time on these matters to the Clinton
Campaign. In the ensuing months, SUSSMANN billed some of his time on the Russian Bank-1
allegations and related matters to Tech Executive-1.

SUSSMANN Repeats His False Statement to Another Government Agency

39. In or about late 2016 and early 2017, Tech Executive-1, Originator-1, and
Researcher-2 continued to compile additional information and data regarding the Russian Bank-1
allegations, and gathered other purported data allegedly involving Trump-related computer
networks and Russia (collectively, the “Updated Allegations”). SUSSMANN would later convey
these allegations to another U.S. government agency (“Agency-2”). In doing so, and as alleged
below, SUSSMANN repeated, in substance, the same false statement he had made to the FBI
General Counsel that he was not acting on behalf of a client.

SUSSMANN Seeks a Meeting with Agency-2

40. In or about late December 2016, SUSSMANN contacted the General Counsel of
Agency-2 to set up a meeting regarding the Updated Allegations, but the meeting did not go
forward.

41. | Approximately one month later, SUSSMANN contacted a former employee of
Agency-2 (the “Former Employee”) in a further attempt to obtain a meeting at Agency-2. The
Former Employee communicated with SUSSMANN on or about January 31, 2017, during which
the following, in substance and in part, occurred:

a. Contrary to his prior false representation to the FBI General Counsel and a

representation he would subsequently make to Agency-2 (see below), SUSSMANN advised the

23
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 24 of 27

Former Employee that he represented a “client.”

b. SUSSMANN summarized the Updated Allegations.

c. SUSSMANN requested that the Former Employee assist him in obtaining a
meeting with Agency-2 and stated that if Agency-2 was not interested, SUSSMANN’s client
would likely go to Newspaper-1 with the allegations.

SUSSMANN Repeats His False Statement to Agency-2
42. On or about February 9, 2017, SUSSMANN met with two Agency-2 employees
(“Employee-1” and “Employee-2”) at a location outside the District of Columbia. At the meeting,
the following, in substance and in part, occurred:

a. SUSSMANN stated falsely - as he previously had stated to the FB] General
Counsel — that he was “not representing a particular client.” In truth and in fact, and as
SUSSMAN had acknowledged to the Former Employee just days earlier, SUSSMANN was
representing a client.

b. SUSSMANN disclosed that Law Firm-1 was active in representing several
Democratic Party causes and officer-holders, including both the DNC and Hillary Clinton.
SUSSMANN stated, however, that such work was unrelated to his reasons for contacting Agency-
o.

c. SUSSMANN discussed and described the Updated Allegations, including new
details concerning the Russian Bank-1 allegations that he had not provided to the FBI General
Counsel.

d. SUSSMANN provided to the Agency-2 Employees (i) several white papers, and

(ii) multiple data files containing purported DNS data, ranging from 2016 through early 2017.

24
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 25 of 27

43. After the meeting with SUSSMANN, Employee-1 and Employee-2 drafted and
revised a Memorandum for the Record that reflected the above-described statements by
SUSSMANN.

SUSSMANN Contradicts His False Statements in Testimony Before Congress

44. In or about December 2017, SUSSMANN testified under penalty of perjury before
staffers of the House Permanent Select Committee on Intelligence, which was investigating
Russian interference and other matters relating to the 2016 Presidential election. During his
testimony, SUSSMANN directly contradicted his false statements to the FBI and Agency-2 that
he was not acting on behalf of any client:

Q: [] When you decided to engage the two principals, one, [the FBI

General Counsel] in September, and the general counsel of

[Agency-2] in December, you were doing that on your own
volition, based on information another client provided you. Is that

correct?

A: No.

Q: So what was -- so did your client direct you to have those
conversations?

A: Yes.

Q: Okay. And your client also was witting of you going to [redacted]
in February to disclose the information that individual had provided

you?
A: Yes
[..-]
Q: Okay. I want to ask you, so you mentioned that your client directed

you to have these engagements with the FBI and [redacted] and to
disseminate the information that client provided you. Is that correct?

25
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 26 of 27

A: Well, I apologize for the double negative. It isn’t not correct, but
when you say my client directed me, we had a conversation, as
lawyers do with their clients, about client needs and objectives and
the best course to take for a client. And so it may have been a
decision that we came to together. I mean, I don't want to imply that
I was sort of directed to do something against my better judgment,
or that we were in any sort of conflict, but this was -- I think it's
most accurate to say it was done on behalf of my client.

(emphasis added).

26
Case 1:21-cr-00582-CRC Document1 Filed 09/16/21 Page 27 of 27

COUNT ONE

45. Paragraphs 1 to 44 are incorporated by reference.

46. On or about September 19, 2016, within the District of Columbia, MICHAEL A.
SUSSMANN, the defendant, did willfully and knowingly make a materially false, fictitious, and
fraudulent statement or representation in a matter before the jurisdiction of the executive branch
of the Government of the United States, to wit, on or about September 19, 2016, the defendant
stated to the General Counsel of the FBI that he was not acting on behalf of any client in conveying
particular allegations concerning a Presidential candidate, when in truth, and in fact, and as the
defendant well knew, he was acting on behalf of specific clients, namely, Tech Executive-1 and
the Clinton Campaign.

(In violation of Title 18, United States Code, Section 1001(a)(2))

  
 
  

 

JOHN H. DURHAM
Special Couns

“S. Department of Justice

A TRUE BILL:

 

Foreperson
Date: September 16, 2021

27
